ORDER

PER CURIAM:
AND NOW, this 8th day of June, 1999, the above-captioned Petition for Allowance of Appeal is GRANTED, limited to the following issues:
I. Did the Commonwealth Court err by allowing Respondents to challenge the validity of the same abatements that they asked for, received, accepted and enjoyed?
II. Did the Commonwealth Court err by precluding the taxing authorities from equitably recouping the benefits that Respondents received under their initial five-year abatements?
Justice NEWMAN did not participate in the decision or consideration of this matter.